DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 02/13/2021. Claims 1, and 13-14 have been amended and claims 4 and 16 have been canceled. Claims 1-16 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 7-12, filed 02/03/2021, with respect to the claims 1-6, 8, 10-13 and 16 rejected under 35 U.S.C. 103 over Holm et al. (US 2010/0111265),  claim 7 s rejected under 35 U.S.C. 103 over Holm et al. (US 2010/0111265) , and further in view of Radley et al. (US 2005/0031073), and claims 14-15 rejected under 35 U.S.C. 103 over Morton (US 2018/0299580), have been fully considered and are persuasive, therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, 13 and 14, the prior art of record fails to disclose or reasonably suggest, along with other claimed limitations, an X-ray source, comprising wherein the distance between the coding channel and the outer surface of the insulator is constant along a longitudinal extension direction of the cooling channel.
The closest art of record teaches the following;
Holm et al. (US 2010/0111265) discloses a high-voltage x-ray tube (Fig. 2; R), wherein the distance between the outer surface of the insulator 3a and the cooling channel 6, 7 is constant along the circumferential direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884